DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 8 is objected to because of the following informalities:
Line 3, which recites the limitation “edge of said skirt an into said receptacle through the gap” should read “edge of said skirt and into said receptacle through the peripheral gap.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US-20100258054-A1).
Regarding claim 1¸Frazier discloses (figures 1 and 3) a bird feeder comprising:
a hopper (14, 16) for providing a supply of food or fluid for a bird, said hopper comprising a storage compartment for the supply of food or fluid for the bird, and a tray into which the food or fluid from said storage compartment can flow (18, defined by space 50) (page 1, [0015]-[0016]);
a receptacle for waste food or fluid (20) (page 1, [0018]), and
a hopper support (44) configured to support the hopper in such a position that the food or fluid can flow from said storage compartment to the tray, and so that they waste food or fluid can pass into said receptacle (page 1, [0017]-[0018]);
wherein said hopper support includes a skirt (40) for obstructing bird access to the waste within said receptacle, said skirt configured to cover a central portion of said receptacle and leave a peripheral gap through which waste can pass, the peripheral gap being formed between an outer edge of said skirt and an inner edge of said receptacle (page 1, [0018]-[0019] – page 2, [0019]);
page 1, [0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Lussi (WO-8402056-A1).
Regarding claim 2, Frazier does not disclose a bird feeder wherein said tray defines a plurality of spaced dispensing regions into which the food or fluid from said storage compartment can flow.
Lussi discloses (figure 3) a bird feeder wherein a tray defines a plurality of spaced dispensing regions (11) into which food or fluid from a storage compartment can flow (page 5, [0012], lines 197-198).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the plurality of spaced dispensing regions as disclosed by Lussi for the benefit of separating the feed and excrement of birds (Lussi: page 12, [0025], lines 461-562).  
claim 3, Frazier discloses a bird feeder comprising:
a hopper (14, 16) for providing a supply of fluid for a bird, said hopper comprising a storage compartment for the supply of fluid for the bird, and a tray into which the fluid from said storage compartment can flow (18, defined by space 50) (page 1, [0015]-[0016]) (wherein the hopper is capable of holding fluid);
a receptacle for waste fluid (20) (page 1, [0018]) (wherein the receptacle is capable of holding fluid), and
a hopper support (44) configured to support the hopper in such a position that the fluid can flow from said storage compartment to the tray, and so that the waste fluid can pass into said receptacle (page 1, [0017]-[0018]). 
Frazier does not disclose that the tray for the hopper includes an internal wall that subdivides an internal void defined by a plurality of peripheral walls of said tray so that the supply of fluid form said storage compartment does not overflow said tray. 
Lussi discloses a bird feeder wherein a tray (12) for a hopper (9) includes an internal wall (24) that subdivides an internal void defined by a plurality of peripheral walls of said tray so that the supply of fluid from said storage compartment does not overflow said tray (page 10, [0022], lines 404-405).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the internal wall that subdivides an internal void as disclosed by Lussi for the benefit of allowing the contents of the hopper to drain better into the tray (Lussi: page 10, [0022], lines 404-405).
Regarding claim 4, Frazier as modified above in view of Lussi does not disclose that the internal wall comprises first and second taller regions, and a third shorter region located between said first and second taller regions, and said third shorter region includes a notch through which fluid can flow from said storage compartment into said tray; however, it would have been an obvious matter of design 
Regarding claim 13, Frazier does not disclose a bird feeder comprising a perch.
Lussi discloses a bird feeder comprising a perch (14) (page 7, [0014], lines 256-257).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the perch as disclosed by Lussi for the benefit of providing a surface on which birds can sit when they are feeding (Lussi: page 7, [0014], lines 256-257). 
Regarding claim 14, Frazier as modified above in view of Lussi teaches a bird feeder wherein said perch (Lussi: 14) is located above a receptacle (Lussi: 3) so that waste food or fluid will tend to pass into the receptacle.
Regarding claim 15, Frazier as modified above in view of Lussi teaches a bird feeder wherein the perch (Lussi: 14) is configured to couple to said hopper support (Lussi: 24) (Lussi: coupled via base 13) (Lussi: page 7, [0014], line 256; page 10, [0022], lines 404-405). 
Regarding claim 17, Frazier does not disclose a bird feeder wherein said receptacle is configured to define a void into which a bird feeder mounting pole can be inserted.
Lussi discloses a bird feeder wherein a receptacle (3) is configured to define a void into which a bird feeder mounting pole can be inserted (page 10, [0021], lines 391-393). 
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Lussi (WO-8402056-A1) and further in view of Cote (US-20150122157-A1).
Regarding claim 5, Frazier as modified above in view of Lussi discloses a bird feeder wherein a receptacle defines a void for the receipt of waste food or fluid. Frazier as modified above does not disclose that the void defined by said receptacle is subdivided into a plurality of smaller voids by a plurality of baffles that each comprise a radial wall, said baffles being configured to disrupt air flow between said skirt and said receptacle.
Cote teaches a bird feeder with a receptacles (20) that defines a void for the receipt of waste food or fluid, the void defined by said receptacle being divided into a plurality of smaller voids (28 and 28’) by a plurality of baffles (36 and 36’) that each comprise a radial wall, said baffles being configured to disrupt air flow through said receptacle (page 1, [0006]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier as modified above in view of Lussi with the receptacle subdivided into a plurality of smaller voids as disclosed by Cote for the benefit of catching debris from a plurality of feeding ports (Cote: 12) to an equivalent number of receptacle voids (Cote: 28 and 28’), thus allowing each void containing debris to be easily emptied (Cote: page 1, [0006]; abstract).
claim 6, Lussi as modified above in view of Cote teaches a bird feeder wherein said receptacle co-operates with said hopper support so that each dispensing region is associated with a different one of the smaller voids, the arrangement being such that waste from one said dispensing region tends to pass only into the smaller void associated with that dispensing region and not into adjacent smaller voids.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Myers (US-3675627-A).
Regarding claim 8, Frazier discloses a bird feeder wherein said skirt is downwardly included (46) so as to cause the waste to fall down to the outer edge of said skirt and into said receptacle through the peripheral gap (page 1, [0018]).
Frazier does not disclose that the skirt is domed so as to deter birds from roosting on the skirt and to cause the waste to fall down to the outer edge of said skirt and into said receptacle through the peripheral gap. 
Myers teaches that rounded or downwardly sloped surfaces substantially preclude the roosting of birds (column 2, lines 53-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with a curved surface to prevent the roosting of birds as disclosed by Myers, such that the skirt is domed, for the benefit of substantially precluding the roosting of birds (Myers: column 2, lines 53-55). 

Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Tucker et al (US-4632061-A).
claim 9, Frazier does not disclose a bird feeder wherein said hopper support is configured to support two hoppers.
Tucker et al discloses (figure 3) a bird feeder wherein a hopper support (44) is configured to support two hoppers (30). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the two hoppers supported by the hopper support as disclosed by Tucker et al for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).
Regarding claim 10, Frazier as modified above in view of Tucker et al teaches a bird feeder wherein said hopper support is configured to support said hoppers in a back-to-back arrangement (column 1, lines 65-68; wherein each triangle apex is the back of a hopper). Frazier in view of Tucker et al does not teach that that the hoppers each include a flat rear wall; however, it would have been an obvious matter of design choice to make the hopers of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of maximizing the size of the hoppers to store more feed, thus decreasing the frequency in which a user needs to refill the feed.
Regarding claim 18, Frazier does not disclose a bird feeder further comprising a second hopper, said second hopper comprising a second storage compartment for a second supply of food or fluid for a bird, and a second tray into which the food or fluid from said second storage compartment can flow.
Tucker et al discloses a bird feeder with a first and second hopper, said first and second hopper each comprising a storage compartment (30) for a first and second supply of food or fluid for a bird, and 72) into which food or fluid from said first and second storage compartment can flow (column 3, lines 19-23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the second hopper comprising a storage compartment for a supply of food or fluid for a bird as disclosed by Tucker et al, such that there is a second tray into which food or fluid from said second storage compartment can flow, for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Laske (US-20020157615-A1).
Regarding claim 11, Frazier does not disclose a bird feeder wherein the hopper includes a curved surface that is uppermost in use, said curved surface acting to deter birds from roosting on top of the hopper.
Laske teaches (figure 4) a bird feeder wherein a hopper (70) includes a curved surface that is uppermost in use (90).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the curved upper surface of a hopper as disclosed by Laske for the benefit of deterring moister or animals from entering the interior of the hopper (Laske: page 1, [0017], lines 12-16).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Tucker et al (US-4632061-A) and further in view of Laske (US-20020157615-A1).
claim 12, Frazier as modified above in view of Tucker et al teaches a bird feeder comprising back to back hoppers. Frazier in view of Tucker et al does not teach the back to back hoppers cooperate to provide a domed surface that is uppermost in use, said domed surface acting to deter birds from roosting on the back-to-back hoppers.  
Laske teaches (figure 4) a bird feeder wherein a hopper (70) includes a curved surface that is uppermost in use. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier as modified above in view of Tucker et al with the curved upper surface of a hopper as disclosed by Laske, such that the back-to-back hoppers have an upper curved surface, for the benefit of deterring moister or animals from entering the interior of the hoppers (Laske: page 1, [0017], lines 12-16).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Vosbikian (US-20100031890-A1).
Regarding claim 16, Frazier discloses a bird feeder wherein the storage compartment and tray are separable from one another (38) (page 1, [0016]).
Frazier does not disclose that the storage compartment and tray are separably push fitted to one another.
Vosbikian teaches (figure 5) a bird feeder wherein the storage compartment (6) and tray (10) are separably push fitted to one another (page 1, [0024], lines 1-2, wherein the storage compartment is “placed on” the tray).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the push fitted .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US-20100258054-A1) in view of Lussi (WO-8402056-A1), Cote (US-20150122157-A1) and Tucker et al (US-4632061-A).
Regarding claim 19, Frazier discloses a bird feeder comprising a receptacle for waste food or fluid, said receptacle defining an internal void (20) (page 1, [0018]);
a first hopper (14, 16) for the supply of fluid, said first hopper including a storage compartment for the supply of fluid for a bird, and a tray into which the fluid from said storage compartment can flow (18, defined by space 50) (page 1, [0015]-[0016]); and 
a hopper support (44) having a skirt (40);
wherein said skirt of said hopper support is configured to cover a central portion of said receptacle and form a peripheral gap through which waste can pass, the peripheral gap being formed between an outer edge of said skirt and an inner edge of said receptacle so that the waste food or fluid can pass through the gap into said receptacle (page 1, [0018]-[0019] – page 2, [0019]).
Frazier does not disclose:
a domed receptacle that is subdivided into four smaller voids by a plurality of radial walls;
first and second spaced dispensing regions; 
a second hopper for the supply of food; said second hopper including a storage compartment for the supply of food for the bird, and a tray into which the food from said storage compartment can flow, said tray including third and fourth spaced dispensing regions;

a circular perch connectable to said columns so that said perch lies above said skirt and the receptacle below the skirt;
wherein said first and second hoppers can be supported on said hopper support in abutment with said columns in a back-to-back configuration so that each dispensing region of said first, second, third and fourth dispensing regions lies between two of said four columns, said four dispensing regions being spaced from one another by approximately 90 degrees.
Lussi discloses a tray into which food from a storage compartment can flow, said tray including first, second third, and fourth spaced dispensing regions (page 5, [0012], lines 197-198). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the plurality of spaced dispensing regions as disclosed by Lussi for the benefit of separating the feed and excrement of birds (Lussi: page 12, [0025], lines 461-562).  
Lussi further discloses a circular perch that lies above said skirt and the receptacle below the skirt (14) (page 7, [0014], lines 256-257). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the perch as disclosed by Lussi for the benefit of providing a surface on which birds can sit when they are feeding (Lussi: page 7, [0014], lines 256-257).
Lussi further discloses a hopper support (24) being inversely domed. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the domed hopper support as disclosed by Lussi for the Lussi: page 10, [0022], lines 404-405).
Cote discloses a domed receptacle (20) that is subdivided into four smaller voids by a plurality of radial walls (page 1, [0006]-[0007]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the domed receptacle defining an internal void that is subdivided into four smaller voids by a plurality of radial walls as disclosed by Cote for the benefit of catching debris from a plurality of feeding ports (Cote: 12), thus allowing each void containing debris to be easily emptied (Cote: page 1, [0006]; abstract). Such a modification would allow the skirt to be configured to be supported on the radial walls that subdivide the internal void within the receptacle.
Tucker et al discloses a bird feeder with a second hopper for the supply of food; said second hopper including a storage compartment (30) for the supply of food for the bird (column 3, lines 19-23). Tucker et al also teaches that said first and second hoppers can be supported on a hopper support (44) in a back-to-back configuration (column 1, lines 65-68; wherein each triangle apex is the back of a hopper). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier with the second hopper including a storage compartment for a supply of food for a bird in back-to-back configuration with the first hopper as disclosed by Tucker et al for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).
Frazier as modified above in view of Lussi, Cote, and Tucker et al does not teach that the hopper support includes four upstanding spaced columns, that the perch is connected to the columns, that the first and second hoppers on a hopper support are in abutment with the columns such that each dispensing region lies between two of said four columns, or that four dispensing regions are spaced 
Frazier as modified above in view of Lussi, Cote, and Tucker et al teaches a skirt configured to be supported on the radial walls that subdivide the internal void within the receptacles (wherein the skirt is capable of being supported on the radial walls that subdivide the internal void within the receptacles).
Regarding claim 20, Frazier as modified above in view of Lussi, Cote, and Tucker et al teaches a bird feeder wherein said first and second hoppers are supported on said hopper support in abutment with said columns in the back-to-back configuration, each dispensing region of said first, second, third and fourth dispensing regions lies above one of the four smaller voids in said receptacle. See above rational regarding the hopper support with “said columns.”
Regarding claim 21, Frazier as modified above in view of Lussi, Cote, and Tucker et al teaches a bird feeder wherein the tray of the first hopper for the supply of fluid includes a plurality of peripheral walls that form an internal void and an internal wall that subdivides the internal void; wherein the internal wall is configured so that the supply of fluid from the storage compartment of the first hopper does not overflow the tray of the first hopper (Lussi: 24) (Lussi: page 10, [0022], lines 404-405). 
Response to Arguments
	Applicant’s arguments, see Remarks filed September 08, 2021, with respect to the rejection of claims, 1, 3, and 19, in light of the amendments made to claims 1, 3, and 19, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Frazier in light of the amendments made to claims 1, 3, and 19.
	Applicant’s arguments regarding claims 2, 4-6, 8-18, and 20-21 are moot since a new grounds of rejection is used for the independent claim from which they are dependent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644